Case 17-31651        Doc 52     Filed 04/16/19     Entered 04/16/19 13:48:11          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 31651
         Brenda Cook-Staten

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 10/23/2017.

         2) The plan was confirmed on 01/16/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 12/03/2018.

         5) The case was Dismissed on 12/18/2018.

         6) Number of months from filing to last payment: 12.

         7) Number of months case was pending: 18.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-31651             Doc 52         Filed 04/16/19    Entered 04/16/19 13:48:11                Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                    $3,077.38
           Less amount refunded to debtor                                $141.00

 NET RECEIPTS:                                                                                            $2,936.38


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $2,746.18
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $135.20
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $2,881.38

 Attorney fees paid and disclosed by debtor:                         $350.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 Acceptance Now                          Unsecured         447.00           NA              NA            0.00       0.00
 American Infosource                     Unsecured         245.37           NA              NA            0.00       0.00
 Capital One Auto Finance                Secured        9,477.00     10,333.86        10,333.86           0.00       0.00
 City of Chicago Department of Revenue   Unsecured         244.00        344.00          344.00           0.00       0.00
 Country Club Hills Water & Sewer        Secured           300.00          0.00          300.00          55.00       0.00
 Credit Management, LP                   Unsecured      1,402.00            NA              NA            0.00       0.00
 Figi's Companies Inc                    Unsecured          87.94           NA              NA            0.00       0.00
 Illinois Dept Of Employment Security    Unsecured      1,889.00       1,795.00        1,795.00           0.00       0.00
 Illinois Dept of Human Services         Unsecured         519.00        519.00          519.00           0.00       0.00
 Jefferson Capital Systems LLC           Unsecured      1,423.53       1,423.53        1,423.53           0.00       0.00
 Jefferson Capital Systems LLC           Unsecured         551.00        551.76          551.76           0.00       0.00
 M & T Bank                              Secured      114,259.00    114,715.74       114,715.74           0.00       0.00
 M & T Bank                              Secured       10,773.41     10,773.41        10,773.41           0.00       0.00
 Midland Funding LLC                     Unsecured         234.74        234.74          234.74           0.00       0.00
 Midland Funding LLC                     Unsecured           0.00      1,673.71        1,673.71           0.00       0.00
 Montgomery Ward                         Unsecured         107.83        107.83          107.83           0.00       0.00
 Portfolio Recovery Associates           Unsecured      1,002.00       1,002.08        1,002.08           0.00       0.00
 Portfolio Recovery Associates           Unsecured         780.00        779.73          779.73           0.00       0.00
 Portfolio Recovery Associates           Unsecured         534.00        534.33          534.33           0.00       0.00
 Portfolio Recovery Associates           Unsecured         762.00        762.82          762.82           0.00       0.00
 Portfolio Recovery Associates           Unsecured         295.00        295.85          295.85           0.00       0.00
 Quantum3 Group                          Unsecured         142.00        129.29          129.29           0.00       0.00
 Resurgent Capital Services              Unsecured         103.00         63.60           63.60           0.00       0.00
 Seventh Avenue                          Unsecured         131.14        131.14          131.14           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-31651        Doc 52      Filed 04/16/19     Entered 04/16/19 13:48:11             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $114,715.74              $0.00              $0.00
       Mortgage Arrearage                                $10,773.41              $0.00              $0.00
       Debt Secured by Vehicle                           $10,333.86              $0.00              $0.00
       All Other Secured                                    $300.00             $55.00              $0.00
 TOTAL SECURED:                                         $136,123.01             $55.00              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $10,348.41               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $2,881.38
         Disbursements to Creditors                                $55.00

 TOTAL DISBURSEMENTS :                                                                       $2,936.38


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
